266 S.E.2d 854 (1980)
In the Matter of Sue S. CLARK, Post Office Box 502, Boone, North Carolina 28607, SS No. XXX-XX-XXXX, Appellee, and
Department of Social Services, Courthouse Annex, Boone, North Carolina 28607, and
Employment Security Commission, of North Carolina, Post Office Box 25903, Raleigh, North Carolina 27611, Appellants.
No. 7924SC932.
Court of Appeals of North Carolina.
June 3, 1980.
*856 V. Henry Gransee, Jr., Raleigh, for appellants, Employment Security Com'n of North Carolina.
Stacy C. Eggers III, Boone, for appellants, Watauga County Dept. of Social Services.
Isenhower & Long by Samuel H. Long III, Newton, for appellee.
ERWIN, Judge.
The question which will dispose of this appeal is whether the claimant voluntarily left work because of good cause attributable to her employer. We hold that she did.
G.S. 96-14(1) disqualifies an individual who has voluntarily left his work, i. e., quit his job, without good cause attributable to the employer.
"Good cause" is a reason which would be deemed by reasonable men and women valid and not indicative of an unwillingness to work. In re Watson, 273 N.C. 629, 161 S.E.2d 1 (1968). If a claimant leaves his work voluntarily, but for good cause attributable to the employer, then a claimant is not disqualified from receiving unemployment benefits under the Employment Security Commission Law. Thus, to determine claimant's entitlement, we must examine her reason for leaving her work.
The Commission found that claimant had induced two clients to sign Boarding Home Agreements to place their children in the temporary care of other people. In the first case, the record indicates that the mother had fled from home with her five minor children because of her husband's drinking. At the time of flight, the mother was ill to the point that she was unable to take care of her children. Claimant had visited the mother in her hospital room and had secured the boarding agreement only upon the assurance that the mother would be able to re-obtain the children and that the agreement was merely a contract to arrange for care for the children while she was incapacitated and unable to care for them.
In the second case, claimant had procured the agreement of a mother, who was subject to psychological breakdowns, for temporary foster care of the mother's child while the mother was in the hospital. Again, this procurement was obtained after assurances that the child could be re-obtained when the mother got out of the hospital.
In both cases, claimant was instructed to initiate custody proceedings by her supervisor even though she informed the supervisor of the Boarding Home Agreements and her assurances that custody proceedings would not be initiated as a means of obtaining them. Entry of the agreements was in accordance with previous departmental policy. Claimant also informed her supervisor that the children were in good health.
Based upon the foregoing incidents, claimant felt that she could no longer ethically continue her employment with her employer and tendered her resignation.
Our objective view of the foregoing circumstances leads us to believe, and we so hold, that claimant's reason for leaving her work was one which would be deemed by reasonable men and women to be valid and not indicative of an unwillingness to work. Claimant's resignation was clearly attributable to her employer, and the Commission's own findings of fact support this conclusion.
Appellants' argument that there is evidence to support the Commission's finding that claimant failed to try to resolve the conflict, even if true, would not aid them in this appeal. In In re Werner, 44 N.C.App. 723, 263 S.E.2d 4 (1980), we rejected this same argument in the context of failure to exhaust the employer's grievance machinery.
The judgment entered below is
Affirmed.
HEDRICK and ARNOLD, JJ., concur.